                 Case 3:19-cv-01378-VAB Document 28 Filed 03/31/20 Page 1 of 4




                                      UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF CONNECTICUT


 PRIYA JOHN,                                               Case No. 3:19-cv-01378-VAB

                       Plaintiff,
 v.

 ARIENS COMPANY and HUSQVARNA
 CONSUMER OUTDOOR PRODUCTS,

                       Defendants.                         MARCH 31, 2020



                  JOINT MOTION TO AMEND SCHEDULING ORDER DEADLINES

               Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 16(b), Plaintiff and Defendants hereby

submit this joint motion respectfully requesting that the Court revise the current scheduling order

to extend the deadlines for fact witness depositions and fact discovery by ninety (90) days and

the deadlines for expert witness designations and depositions by sixty (60) days. This motion is

timely filed after new evidentiary information recently came to light requiring additional

investigation and fact witness depositions, the scheduling of which was complicated as a result

of the COVID-19 (coronavirus) outbreak and the Governor’s Executive Order 7H. The requested

extensions will not delay the trial date or any other dates set forth in the scheduling order. As

grounds for this motion the parties state the following:

               This is a product liability matter in which Plaintiff alleges that she was injured when a

lawnmower she was using suffered a failure and ejected the lawnmower blade, resulting in

lacerations to her leg. Plaintiff alleges that Defendants designed, manufactured, assembled,

distributed, and/or sold the lawnmower and brings claims for negligence, breach of warranty, and

strict liability.

{H0146412.1}                                           1
                 Case 3:19-cv-01378-VAB Document 28 Filed 03/31/20 Page 2 of 4




               The parties have actively engaged in discovery. Plaintiff responded to written discovery

in February 2020 and Plaintiff Priya John was deposed on March 10, 2020. Plaintiff’s discovery

responses included information regarding six potential fact witnesses. During her deposition,

Plaintiff identified additional witnesses that were present at the scene of the accident or

immediately afterward. The present deadline for fact witness depositions and fact discovery is

April 3, 2020. The depositions of two witnesses, Amrita John and Mark Thomas, had been

scheduled for April 3, 2020, the date of the discovery deadline, however both depositions have

been postponed due to scheduling conflicts. Defendants respectfully request additional time to

investigate newly-identified witnesses and schedule their depositions.

               Deposition scheduling has been further complicated by the COVID-19 outbreak and the

Governor’s Executive Order 7H directing businesses to utilize work from home procedures to the

maximum extent possible and ordering all non-essential businesses closed as of March 23 until

April 22, unless that time period is extended. This has added additional logistical difficulties in

coordinating and scheduling depositions.

               Accordingly, the parties seek a modest extension of time to complete the depositions. This

extension will allow the parties time to coordinate and schedule depositions and investigate and

depose fact witnesses identified during Plaintiff’s deposition.

               This is the parties’ first request for an extension of deadlines in this matter and is made in

good faith and is not intended to unduly delay this litigation.

               For the foregoing reasons, the parties hereby request that the following deadlines be set

in this case:




{H0146412.1}                                             2
               Case 3:19-cv-01378-VAB Document 28 Filed 03/31/20 Page 3 of 4




               Event               Current Deadline                  Proposed Deadline

Fact witness                         April 3, 2020                      July 3, 2020
depositions
Fact discovery                        April 3, 2020                     July 3, 2020

Expert witness                  June 5, 2020 (Plaintiff)                Aug. 7, 2020
designation                   Sept. 11, 2020 (Defendants)               Nov. 13, 2020

Expert witness                 August 7, 2020 (Plaintiff)                Oct. 9, 2020
depositions                   Nov. 13, 2020 (Defendants)                   Same
Post-discovery                      Nov. 19, 2020                          Same
telephonic conference
Dispositive motions                    Jan. 8, 2021                         Same
Joint trial                  Feb. 5, 2021 if no dispositive                 Same
memorandum                 motion is filed, or 30 days after the
                            Court rules on any dispositive
                                          motion
Trial ready date             Mar. 5, 2021 if no dispositive                 Same
                           motion is filed, or 30 days after the
                                 filing of the joint trial
                                      memorandum.


Dated: March 31, 2020

Plaintiff,                                     Defendants,
PRIYA JOHN,                                    ARIENS COMPANY;
                                               HUSQVARNA CONSUMER OUTDOOR
                                               PRODUCTS N.A., INC.,
By her Attorney,
                                               By their Attorneys,

/s/ Andrew P. Garza__________________ .        /s/ Holly M. Polglase                         .
Andrew P. Garza, Esq. (Fed. Bar # ct29260)     Holly M. Polglase, Esq. (Fed. Bar #ct09285)
andrew@cttrialfirm.com                         hpolglase@hermesnetburn.com
Connecticut Trial Firm, LLC                    Hermes, Netburn, O’Connor &
437 Naubuc Avenue, Suite 107                     Spearing, P.C.
Glastonbury, CT 06033                          265 Franklin Street, 7th Floor
(860) 471-8333                                 Boston, MA 02110
                                               (617) 728-0050




{H0146412.1}                                      3
               Case 3:19-cv-01378-VAB Document 28 Filed 03/31/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE
        I, Holly M. Polglase, hereby certify that on this 30th day of March, 2020 a true and correct
copy of the foregoing document filed through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing:

                                              /s/ Holly M. Polglase
                                              Holly M. Polglase, Esq.




{H0146412.1}                                     4
